Case 6:19-bk-17549-MH   Doc 12 Filed 10/09/19 Entered 10/09/19 13:28:57   Desc
                         Main Document    Page 1 of 9
Case 6:19-bk-17549-MH   Doc 12 Filed 10/09/19 Entered 10/09/19 13:28:57   Desc
                         Main Document    Page 2 of 9
Case 6:19-bk-17549-MH   Doc 12 Filed 10/09/19 Entered 10/09/19 13:28:57   Desc
                         Main Document    Page 3 of 9
Case 6:19-bk-17549-MH   Doc 12 Filed 10/09/19 Entered 10/09/19 13:28:57   Desc
                         Main Document    Page 4 of 9
Case 6:19-bk-17549-MH   Doc 12 Filed 10/09/19 Entered 10/09/19 13:28:57   Desc
                         Main Document    Page 5 of 9
Case 6:19-bk-17549-MH   Doc 12 Filed 10/09/19 Entered 10/09/19 13:28:57   Desc
                         Main Document    Page 6 of 9
Case 6:19-bk-17549-MH   Doc 12 Filed 10/09/19 Entered 10/09/19 13:28:57   Desc
                         Main Document    Page 7 of 9
Case 6:19-bk-17549-MH   Doc 12 Filed 10/09/19 Entered 10/09/19 13:28:57   Desc
                         Main Document    Page 8 of 9
Case 6:19-bk-17549-MH   Doc 12 Filed 10/09/19 Entered 10/09/19 13:28:57   Desc
                         Main Document    Page 9 of 9
